 In the Matterof COLUMBIA STEEL COMPANY and STEELWORKERSORGANIZING COMMITTEE, LOCAL UNIONNo.2571, C. I.O.Case No. R-3574.-Decided March 5, 1942Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mr. Ken Hunter,of South San Francisco, Calif., for the Union.Mr. Gerard J. Manack,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn January 8,1942, and February 3,1942, Steel Workers OrganizingCommittee, Local Union No. 2571, C. I. 0., herein called the Union,filed with the Regional Director for the Twentieth Region (San Fran-Cisco, California) a petition and an amended petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Columbia Steel Company, San Francisco, California,herein called the Company, engaged in the manufacture and sale ofsteel and steel products at Pittsburg, California, and requesting aninvestigation and certification of representatives, pursuant to Section9 (c) of the National Labor Relations Act,- 49 Stat. 449, herein calledthe Act.On February 4, 1942, the Company, the Union, and theRegional Director entered into a "STIPULATION FOR CERTIFI-CATION UPON CONSENT ELECTION." On February 5, 1942,the Board, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regulations-Series 2, as amended, ordered an investigation and authorized theRegional Director to conduct it and provide for an appropriate hearingupon due notice.Pursuant to the stipulation, an election by secret ballot was con-ducted on February 12, 1942, under the direction and supervision ofthe Regional Director among all salaried employees of the Company ",at its Pittsburg, California, plant, who were on the pay rolls of the'39 N. L.R., B., No. 89.498 COLUMBIASTEELCOMPANY499Company as of January 29, 1942, exclusive of supervisory-(supervisorsin charge of any classes of employees), administrative, and confiden-tial employees, watchmen and guards, and trainees who do not occupyregular salaried positions not otherwise excluded, to determinewhether or not said employees desired to be represented by the Union.On,February'13, 1942, the Regional Director issued and duly servedupon the parties her Election Report on the ballot.No objections tothe conduct of the ballot or the Election Report have been filed by anyof the parties.'In her Election Report, the Regional Director reported as followsconcerning the balloting and its results :Total number of eligible to vote----------------------------- 172Number of votes for Steel Workers Organizing Committee,Local No. 2571, C. I. 0------------------------------------104Number of votes against Steel Workers Organizing Committee,Local No. 2571,0. I. 0 -----------------------------------33Total number of votes counted-------------------------------137Number of blank ballots-------------------------------------0Number of void ballots-------------------------------------0Number'"of challenged ballots--------------------------------I.Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Columbia Steel Company, San Francisco;California, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All salaried employees of the Company at its Pittsburg, Cali-fornia, plant, exclusive of supervisory (supervisors in charge of anyclasses of employees), administrative, and -confidential employees,watchmen and guards, and trainees who do not occupy regularsalaried positions not otherwise excluded, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.3.SteelWorkers Organizing Committee, Local No. 2571, C. I. 0.,has been designated and selected by a majority of the employeesin the above unit as their representative for the purposes of collectivebargaining, and is the exclusive representative of all the employeesin said unit within the meaning of Section 9 (a) of the NationalLabor Relations Act. 500DECISIONSOF NATIONALLABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section ,9 (c) of the National Labor Rela-tions Act,`IT IS HEREBY CERTIFIED that Steel Workers Organizing Committee,Local No. 2571, C. I. 0., has been designated and selected by a ma-jority of the salaried employees of Columbia Steel Company at itsPittsburg, California, plant, exclusive of supervisory (supervisorsin charge of any classes of employees), administrative, and confi-dential employees, watchmen and guards, and trainees who do notoccupy regular salaried positions not otherwise excluded, as theirrepresentative for the purposes of collective bargaining, and thatpursuant to the provision of Section 9 (a) of the Act, Steel WorkersOrganizing Committee, Local No. 2571, C. I. 0., is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.i